                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


ARTHUR FLEMMING MOLER                            :          DOCKET NO. 2:19-cv-983
    REG. # 27271-171                                            SECTION P

VERSUS                                           :          JUDGE TERRY A. DOUGHTY


KEDRIC GASAWAY, ET AL.                           :          MAGISTRATE JUDGE KAY


                                           JUDGMENT


       For the reasons set forth in this Court’s Ruling, and for those additional reasons set forth

in the Magistrate Judge’s Report and Recommendation, which have been adopted by the Court

after a de novo review of the entire record,

       IT IS ORDERED that Plaintiff Arthur Flemming Moler’s Motion to Amend [Doc. No. 7]

is DENIED.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this matter be

DISMISSED for lack of jurisdiction.

       Monroe, Louisiana, this 9th day of October, 2019.


                                                       __________________________________
                                                                     TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
